—In an action to recover damages, inter alia, for breach of contract and fraud in connection with the sale of real property, the plaintiffs appeal from an order of the Supreme Court, Rockland County (Miller, J.), entered June 8, 1995, which denied their motion to find the defendant The Law Firm of Howard Mann in criminal and civil contempt of a prior decision of the same court (Stolarik, J.), dated September 27, 1993, and the defendants Raymond G. Carlisle and AARK Construction Corp., separately appeal from so much of the same order as determined that the defendant The Law Firm of Howard Mann did not act in concert or participate with the defendant Carlisle in any violation of the decision dated September 27, 1993. Justice Friedmann has been substituted for the late Justice Hart {see, 22 NYCRR 670.1 [c]).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Rockland County, for a hearing on the issue of whether The Law Firm of Howard Mann should be found in contempt; and it is further,
Ordered that the separate appeal by the defendants Raymond G. Carlisle and AARK Construction Corp., is dismissed as abandoned.
The conflicting affidavits in the record raise issues of fact as to whether the former attorney for the defendant Raymond G. Carlisle, Howard Mann, who concededly had actual knowledge of the decision dated September 23, 1993, which granted a preliminary injunction against the defendants Carlisle and AARK Construction Corp., advised his client to disobey that order, with the intention of defeating, impairing, impeding or prejudicing the plaintiffs’ rights (Farkas v Farkas, 209 AD2d 316, 319; cf, Matter of Landau, 230 App Div 308). Altman, J. P., Friedmann, Goldstein and McGinity, JJ., concur.